DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 7/29/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
 Status of Claims
Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “collating data” and “the populated form fields”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “collate data” and “the populated form fields”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-9,11-17,19-20 dependent on claims 1,10 and 18, follow therewith.
Allowable Subject Matter
The following is an Examiner’s statement for identifying allowable subject matter:
       With regard to independent claims 1,10,18: Prior art of record does not teach receiving a user selection of the application form to be automatically populated, the user having been authenticated by at least one data custodian of the set of data custodians; sending a data request to at least one data custodian of the set of data custodians for populating at least some of the form fields; collating data received from said at least one data custodian and populating at least some of the form fields using the collated data and returning the populated form fields to the service provider.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HOSUK SONG/Primary Examiner, Art Unit 2435